979 F.2d 847
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.Alvin SCHAMOTH, Individually And In His Official Capacity,Defendant-Appellee.
No. 92-6953.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 16, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2369)
Henry Clifford Byrd, Sr., Appellant Pro Se.
D.Md.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Henry Clifford Byrd, Sr., an inmate at the Maryland House of Correction, appeals from the district court's order dismissing his action under 42 U.S.C. § 1983 (1988) as frivolous, pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Byrd v. Schamoth, No. CA-92-2369 (D. Md. Sept. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Byrd intended to state an independent conspiracy claim under 42 U.S.C. § 1985 (1988), that claim must likewise fail because Byrd failed to allege a conspiratorial agreement with specificity.   Gooden v. Howard County, Md., 954 F.2d 960, 969-70 (4th Cir. 1992) (en banc)